 

Exhibit 10.3

FIRST AMENDMENT

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This First Amendment (this “Amendment”) to the Amended and Restated Employment
Agreement by and between Auxilium Pharmaceuticals, Inc. (the “Company”) and
Benjamin J. Del Tito, Jr., Ph.D. (the “Executive”), dated as of the 30th day of
April, 2010 (the “Employment Agreement”), is entered into as of this 1st day of
November, 2010, by and between the Company and the Executive.

RECITALS

WHEREAS, the Company and the Executive are parties to the Employment Agreement,
and the Company and the Executive now desire to amend the Employment Agreement
to include a bonus component to the severance amounts for which the Executive is
eligible under the Employment Agreement and to clarify certain payment timing
provisions set forth therein.

WHEREAS, Section 13 of the Employment Agreement permits modifications to the
Employment Agreement by written agreement between the Company and the Executive.

NOW, THEREFORE, the Employment Agreement is hereby amended as follows:

1. Section 2.1(b)(ii) of the Employment Agreement is amended to read as follows:

(i) Executive shall receive severance payments in an amount equal to (A) 1.0
times Executive’s annual Base Salary at the rate in effect at the time of
Executive’s termination plus (B) 1.0 times the Executive’s average annual bonus
paid by the Company to Executive for the two fiscal years preceding the fiscal
year in which Executive’s termination of employment occurs. The severance amount
shall be paid in equal monthly installments over the twelve-month period
following Executive’s termination of employment (the “Severance Period”). Such
monthly payments shall commence within 60 days after the effective date of the
termination, subject to Executive’s execution and non-revocation of the Release
during such 60 day period. Notwithstanding any provision of this Agreement to
the contrary, in no event shall the timing of Executive’s execution of the
Release, directly or indirectly, result in Executive designating the calendar
year of payment, and if a payment that is subject to execution of the Release
could be made in more than one taxable year, payment shall be made in the later
taxable year.

2. Section 2.2(b)(ii) of the Employment Agreement is amended to read as follows:

(i) Executive shall receive severance payments in an amount equal to (A) 1.5
times Executive’s annual Base Salary at the rate in effect at the time of
Executive’s termination plus (B) 1.5 times the Executive’s average annual bonus
paid by the Company to Executive for the two fiscal years preceding the fiscal
year in which Executive’s termination of employment occurs. The payment shall be
made within 60 days after the effective date of the termination of employment,
subject to Executive’s execution and non-revocation of the Release during such
60 day period. Notwithstanding any provision of this Agreement to the contrary,
in no event shall the timing of Executive’s execution of the Release, directly
or indirectly, result in

 

1



--------------------------------------------------------------------------------

Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year.

3. Effect of Amendment. Except to the extent expressly amended hereby, the
Employment Agreement shall remain in full force and effect in all respects.

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first written above.

 

AUXILIUM PHARMACEUTICALS, INC. By:   /s/ Armando Anido Name:   Armando Anido
Title:   Chief Executive Officer and President EXECUTIVE /s/ Benjamin J. Del
Tito, Jr., Ph.D. Benjamin J. Del Tito, Jr., Ph.D.

 

2